                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION

                                    CIV NO. 3:21cv86-FDW



UNITED STATES OF AMERICA                            )
                                                    )
                                                    )           DEFAULT JUDGMENT
           v.                                       )
                                                    )
APPROXIMATELY $1,047,535.00 IN                      )
FUNDS SEIZED FROM TRUIST BANK                       )
                                                    )
ACCOUNT XXXXXXXXX8073, HELD BY                      )
OR FOR THE BENEFIT OF BOYANG                        )
GROUP, INC.                                         )



       THIS MATTER is before the Court on the United States of America’s Motion for Default

Judgment in this case. For good cause shown, the Court will GRANT the Motion and enter this

Default Judgment. The Court FINDS AS FOLLOWS:

                                           BACKGROUND

       On February 26, 2021, the Government filed a Complaint for Forfeiture In Rem (Doc. 1)

against the defendant property captioned above. The Complaint alleged that the property is

proceeds derived from wire fraud in violation of 18 U.S.C. § 1343.

       From March 3, 2021 through April 1, 2021, pursuant to Federal Rules of Civil Procedure,

Supplement Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, Rule G(4)(a),

the Government provided Notice by Publication (Doc. 5) of this action. Further, the Government

mailed direct notice (Doc. 3) of the Complaint to the following individual and entity:

               Diana Carolina Wolff
               Tortola Concrete, Ltd.

                                                1
       Notice of the forfeiture of these funds has been properly published and directly provided,

there are no claims as to the property, and the time for filing claims has expired. Therefore, on

May 11, 2021, on Motion (Doc. 6) of the Government, the Clerk of Court entered default pursuant

to Fed. R. Civ. P. 55(a) (Doc. 7). Thus, default judgment is now appropriate.

                                   LEGAL CONCLUSIONS

       Fed. R. Civ. P. 55 (b)(2) provides for entry of the requested Default Judgment by the Court.

Here, the United States has provided notice of forfeiture in accordance with the Federal Rules of

Civil Procedure, Supplement Rules for Admiralty or Maritime Claims and Asset Forfeiture

Actions, Rule G. No individuals or entities have filed claims and the time period for filing claims

has expired. Finally, the Clerk has entered default. Therefore, the requested Default Judgment is

appropriate.

       BASED ON THE FOREGOING FINDINGS, THE COURT CONCLUDES that the

Government is entitled to a Judgment of by Default against the Defendant Property.

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

       1. The Government’s Motion for Default Judgment is hereby GRANTED.

       2. Any and all right, title, and interest of all persons in the world in or to the following

           Defendant Property is hereby forfeited to the United Sates, and no other right, title, or

           interest shall exist therein:   Approximately $1,047,535.00 in funds seized from

           Truist bank account xxxxxxxxx8073, held by or for the benefit of Boyang Group,

           Inc.
                                                Signed: May 18, 2021




                                                 2
